—In a proceeding to settle the account of the executor of the estate of James A. Henderson, the executor appeals from so much of an order of the Surrogate’s Court, Suffolk County (Weber, S.), dated May 8, 2000, as denied his motion for summary judgment dismissing the objections to the account.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Surrogate properly determined that the proceeds from the executor’s sale of a parcel of real property which had been titled in the decedent’s name alone constituted estate assets (see, Matter of Zahoudanis, 205 AD2d 547; cf., Matter of Moody, 125 AD2d 673). Moreover, the Surrogate properly determined that questions of fact exist as to the order of priority of the claims being made against the estate, as well as to the reasonableness of the amounts being claimed. Ritter, J. P., Santucci, Feuerstein and Adams, JJ., concur.